Case 4:20-cr-02715-RM-DTF Document 1. Filed 05/15/20 Page 1 of 1 |

 

 

 

CRIMINAL COMPLAINT
{Electronically Submitted)
. . . DISTRICT of ARIZONA
United States District Court
United States of America DOCKET NO.
¥. MAGISTRATE'S CASE NO,

Jorge Armando Lopez Espinoza
DOB: 1978; Mexican Citizen
20-07364MJ

Complaint for violation of Title 18, United States Code, Section 554(a}

 

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about May 14, 2020, in the District of Arizona, Jose Armando Lopez Espinoza knowingly and fraudulently
exported and sent from the United States, and attempted to export and send from the United States, any merchandise,
article, or object contrary to any law or regulation of the United States, and received, concealed, bought, sold, and in
any manner facilitated the transportation, concealment, and sale of such merchandise, article or object, that is: 4,000
rounds of .38 Super caliber ammunition and 4,000 rounds of .38 S&W caliber ammunition; knowing the same to be
intended for exportation contrary to any law or regulation of the United States, to wit: Title 50, United States Code,
Section 4819: Title 15, Code of Federal Regulations, Part 774; and Title 15, Code of Federal Regulations, Part 738;
in violation of Title 18, United States Code, Section 554(a).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Between May 7: 2020, and May 14. 2020, Homeland Security Investigations (HSI agents received information that
two separate shipments of ammunition were expected to be delivered to Nogales, Arizona, where they would
subsequently be illegally exported into Mexico. These shipments were interdicted, by agents, and confirmed to contain
4,000 rounds of .38 Super caliber ammunition and 4,000 rounds of 38 S&W caliber ammunition. Agents removed
the ammunition from the boxes (eight total, which were labeled as containing ammunition), replaced it with items of
similar weight in the original boxes, and continuously monitored the shipments.

On May 14, 2020, Jorge Armando LOPEZ Espinoza received the shipments in Nogales, Arizona, and hid the eight
boxes marked as containing ammunition in the cab of his tractor trailer. Later the same day, LOPEZ attempted to exit
the United States through the Mariposa Port of Entry in Nogales, Arizona, while driving his tractor trailer containing
the boxes, and was interdicted by Customs and Border Protection officers. A subsequent search of LOPEZ’s vehicle
lead to the discovery of the eight boxes of that had previously contained ammunition hidden within the cab where
LOPEZ had concealed them.

LOPEZ was interviewed by HSI agents, and after being advised of and waiving his Miranda rights, he admitted that
hie believed he was transporting ammunition into Mexico. LOPEZ stated that he was to be paid $500 to deliver the
ammunition to Mexico, and that he had also transported seven boxes of ammunition into Mexico the previous day.
The 4,000 rounds of .38 Super caliber ammunition and 4,000 rounds of .38 S&W caliber ammunition seized by agents
from the shipments LOPEZ received and intended to export qualifies as United States Commerce Control List items,
and therefore is prohibited by law for export from the United States into Mexico without a valid license. LOPEZ did
not have a license or any other lawful authority to export the ammunition from the United States into Mexico.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: N/A

DETENTION REQUESTED SIGNATURE OFOMPLAINA
Being duly sworn, | declare that the foregoing is -

true and correct to the best of my knowledge. OFFICIAY TITLE —-
HSI Special Agent Clinton P. Forte

 

 

AUTHORIZED AUSA Angela W. Wootridge

Sworn by telephone _x

| SIGNATURE, QF MAGISTRATE JADGE! “ DATE
Soequlued.Tertea b May 15, 2020
i Procedegfe -

"See Federal rules of Crisffiy Roles 3.4.1, and 34

 

 

 

 

 

 

 

 
